Citation Nr: 1037815	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  10-07 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for Bartter's 
Syndrome. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for a low back disability. 

5.  Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from April 1956 to April 1958. 
 
This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a March 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which declined to reopen the Veteran's claim for 
service connection for Bartter's Syndrome and denied claims of 
service connection for bilateral hearing loss, tinnitus, a low 
back disability, and PTSD. 

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United 
States Court of Appeals for Veterans Claims (Court) clarified how 
the Board should analyze claims, specifically to include those 
for PTSD.  As emphasized in Clemons, though a Veteran may only 
seek service connection for PTSD, the Veteran's claim "cannot be 
a claim limited only to that diagnosis, but must rather be 
considered a claim for any mental disability that may be 
reasonably encompassed...."  Id.  In essence, the Court found 
that a Veteran does not file a calm to receive benefits for a 
particular psychiatric diagnosis, such as PTSD, that is named on 
a claims form, but instead makes a general claim for compensation 
for the affliction posed by the Veteran's mental condition.  The 
Board will analyze the Veteran's current claim under this 
framework and has recharacterized the issue accordingly as noted 
on the first page of this decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for an acquired psychiatric 
disability, to include PTSD, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Board declined to reopen a claim for service connection 
for Bartter's Syndrome in October 2004; the Chairman of the Board 
has not ordered reconsideration of that decision.

2.  Evidence submitted since October 2004 does not raise a 
reasonable possibility of substantiating the claim for service 
connection for Bartter's Syndrome.

3.  The Veteran's current bilateral hearing loss did not manifest 
until many years after service, and has not been shown to be the 
result of any incident therein.

4.  The Veteran does not currently have tinnitus related to 
service.

5.  The Veteran's current low back disability did not manifest 
until many years after service, and has not been shown to be the 
result of any incident therein.


CONCLUSIONS OF LAW

1.  The October 2004 Board decision that declined to reopen the 
claim for service connection for Bartter's Syndrome is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2004).

2.  New and material evidence has been not received to reopen the 
claim for service connection for Bartter's Syndrome.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).

3.  Bilateral hearing loss was not incurred in or aggravated by 
active military service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. 
§§ 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2009).

4.  Tinnitus was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).

5.  A low back disability was not incurred in or aggravated by 
active military service, and arthritis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 113 7 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in December 2007 and October 2008, prior 
to the March 2009 rating decision, the RO satisfied its duty to 
notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2009).  Specifically, the RO notified the 
Veteran of information and evidence necessary to substantiate the 
claims; information and evidence that VA would seek to provide; 
and information and evidence that the Veteran was expected to 
provide.  Both of those letters also notified the Veteran of the 
process by which initial disability ratings and effective dates 
are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Specific to requests to reopen, the Veteran must be notified of 
both the reopening criteria and the criteria for establishing the 
underlying claim for service connection. See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  In this case, the December 2007  notice 
letter included the criteria for reopening the previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the Veteran was informed about what evidence is 
necessary to substantiate the elements required to establish 
service connection for Bartter's Syndrome that was found 
insufficient in the previous denial.

VA has done everything reasonably possible to assist the Veteran 
with respect to his claims for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2009).  
The Veteran's service records were among those presumably lost in 
a fire at the National Military Personnel Records Center (NPRC) 
in St. Louis, Missouri, in 1973.  The Board has kept this 
unfortunate situation in mind while addressing the Veteran's 
claims, and realizes that in such situations there is a 
heightened obligation to explain findings and conclusions and to 
carefully consider the benefit of the doubt doctrine.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  All other identified and 
available treatment records have been secured. 

As the Board will discuss in detail in the analysis below, the 
Veteran was provided with VA examinations for his hearing loss, 
tinnitus, and spine claims in March 2009.  The reports of these 
examinations reflect that the examiners reviewed the Veteran's 
past medical history, recorded his current complaints, conducted 
appropriate evaluations, and rendered appropriate diagnoses and 
opinions consistent with the remainder of the evidence of record.  
The Board, therefore, concludes that these examination reports 
are adequate for purposes of rendering decisions in the instant 
appeal.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Veteran and his representative 
have not contended otherwise. 

The VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 U.S.C.A. § 
5108 before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that claim.  
It is specifically noted that nothing in the VCAA shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented or 
secured, as described in the provisions of 38 U.S.C.A. § 5108.  
38 U.S.C.A. § 5103A(f) (West 2002).  As discussed below, the 
Veteran has not submitted new and material evidence to reopen the 
claim for Bartter's Syndrome, and thus an examination is not 
warranted.  Thus, the duties to notify and assist have been met.



Analysis

Bartter's Syndrome

In an August 1978 decision, the Board denied service connection 
for Bartter's Syndrome.  The Veteran was informed of that 
decision and he did not file a timely appeal.  In decisions dated 
in July 1980, January 2001, and October 2004, the Board declined 
to reopen the claim.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award or 
disallowance, or by denial on appellate review, whichever is the 
earlier. The October 2004 decision is final, and the Chairman of 
the Board has not ordered reconsideration of that decision.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2004).

The claim of entitlement to service connection for Bartter's 
Syndrome may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 
Vet. App. 140 (1991).  The Veteran filed this application to 
reopen his claim in July 2007.  Under the applicable provisions, 
new evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  In determining whether 
evidence is new and material, the credibility of the new evidence 
is presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final decision 
consisted of the Veteran's post-service treatment records and lay 
statements.  In denying the Veteran's service connection claim in 
August 1978, the Board noted a constitutional abnormality was not 
a disability for which service connection could be established.  
The Board additionally found that there was no reasonable basis 
for attributing Bartter's Syndrome to service citing the absence 
of service treatment records showing the onset of or increased 
symptoms during service.  In July 1980, the Board declined to 
reopen the claim finding that the additional evidence received 
did not demonstrate that Bartter's Syndrome was incurred in or 
aggravated during service nor could it be presumed to have been 
incurred during service.  In January 2001, the Board again 
declined to reopen the claim for service connection finding that 
the additional evidence failed to show that Bartter's Syndrome 
began during service or that there was a competent opinion 
linking Bartter's Syndrome to service.  Most recently, in October 
2004, the Board declined to reopen the Veteran's claim for 
service connection because the additional evidence submitted 
failed to show a medical nexus between the Veteran's Bartter's 
Syndrome and service.  

To reopen the claim, the new evidence must show that the 
Veteran's Bartter's Syndrome is related to service or that such 
disability was aggravated by active military service. 

The Board has carefully reviewed the evidence received since the 
last final decision on the claim of service connection for 
Bartter's Syndrome.  This additional evidence includes VA 
treatment records showing treatment for Bartter's Syndrome. While 
this recently submitted evidence is new since the records were 
not previously of record, it is not material as it does not raise 
a reasonable possibility of substantiating the claim for service 
connection for Bartter's Syndrome.  Notably absent is evidence of 
a medical nexus or competent evidence of a link between the 
Veteran's Bartter's Syndrome and service.  Thus, this evidence is 
insufficient to reopen the claim.

To the extent that the Veteran has reiterated his previous 
contention that service connection is warranted for Bartter's 
syndrome, the Board observes that his statements are cumulative 
of statements rendered in conjunction with his prior claims.  
Thus, his new statements are insufficient to reopen the claim.  

In sum, the Board concludes that new and material evidence has 
not been presented to reopen this claim for service connection 
for Bartter's Syndrome.

Bilateral Hearing Loss and Tinnitus

The Veteran essentially contends that he currently has bilateral 
hearing loss and tinnitus related to his military service. 

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) competent evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b) (2009).

Service connection for impaired hearing shall only be established 
when hearing status as determined by audiometric testing meets 
specified pure tone and speech recognition criteria.  Audiometric 
testing measures threshold hearing levels (in decibels) over a 
range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993).

The determination of whether a Veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes 
of applying the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 
3.385 (2009).

Service connection for sensorineural hearing loss may be 
established based on a legal presumption by showing that it 
manifested itself to a degree of 10 percent or more within one 
year from the date of separation from service.  See 38 U.S.C.A. 
§§ 1112 and 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2009); see also VA Under Secretary for Health letter dated 
October 4, 1995 (it is appropriate for VA to consider 
sensorineural hearing loss as an organic disease of the nervous 
system and, therefore, a presumptive disability).

As detailed above, in order to establish service connection for 
the claimed condition, there must be (1) medical evidence of a 
current disability; (2) evidence of the in-service incurrence or 
aggravation of a disease or injury or evidence of a service-
connected disability; and (3) evidence of a nexus between (1) and 
(2).  See Hickson, supra.

As to tinnitus, the evidence does not show the Veteran currently 
has this disability.  In this regard, the Board acknowledges that 
lay persons are competent to report perceived symptoms such as 
hearing loss, ringing in the ears, or buzzing in the ears.  See 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 
Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  Furthermore, lay testimony is competent to establish the 
presence of observable symptoms and "may provide sufficient 
support for a claim of service connection." Layno v. Brown, 6 
Vet. App. 465, 469 (1994); see also Falzone, 8 Vet. App. 398, 
405; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95.  However, 
the record reflects that the Veteran has not reported symptoms 
consistent with tinnitus during the course of this appeal. The 
March 2009 VA examination report reflects that the Veteran did 
not report tinnitus.  This history is consistent with a prior 
December 1999 VA treatment record showing that the Veteran did 
not report tinnitus.  The Board places greater probative weight 
and value on these findings of no tinnitus.  

Congress has specifically limited entitlement to service- 
connected benefits to cases where there is a current disability.  
"In the absence of proof of a present disability, there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Hickson element (1) is accordingly not met as to tinnitus.  
Therefore, service connection for tinnitus is not warranted and 
there will be no further discussion herein. 

With respect to the claim for hearing loss disability, the record 
shows that the Veteran currently has bilateral hearing loss 
disability for VA compensation purposes as noted in the March 
2009 VA audiological examination report.   Hickson element (1) is 
accordingly met as to bilateral hearing loss.

With respect to element (2), in-service disease or injury, the 
Board will separately discuss disease and injury.

As noted above, service treatment records are not available and 
there is also no evidence of hearing loss within the one year 
presumptive period after service.  See 38 C.F.R. §§ 3.307, 
3.309(a) (2009).  Accordingly, Hickson element (2) is not met 
with respect to disease.  

Turning to in-service injury, the Board notes that the Veteran 
has asserted that he sustained acoustic trauma during service.  
He contends that he was exposed to various noises during service 
in his capacity as a truck driver, including truck engines and 
noises from working in the motor pool around tools and vehicles.  
The Board notes that the Veteran is competent to give evidence 
about what he experienced (i.e., in-service noise exposure) and 
hearing problems are subject to lay observation.  See e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006).  Therefore, the Board finds that the Veteran was exposed 
to hazardous noise during service.  Hickson element (2) is 
therefore satisfied.

With respect to crucial Hickson element (3), nexus, the question 
presented, i.e., the relationship, if any, between the Veteran's 
current bilateral hearing loss and his military service, is 
essentially medical in nature.  The Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Based on review of the claims folder, evaluation of the Veteran, 
and the Veteran's assertions as to noise exposure in-service and 
post-service, the March 2009 VA examiner concluded that bilateral 
hearing loss was less likely as not (less than 50/50 probability) 
caused by or the result of military noise exposure.  She reasoned 
that in December 1977, nearly 20 years after service discharge, 
the Veteran provided a negative response to a question whether he 
had hearing loss.  The examiner noted that the first indication 
of hearing loss was not until December 1999 at which time he 
indicated that he noticed decreased hearing for the past three 
years.  The examiner noted that the Veteran's report of problems 
with hearing loss was 38 years after service discharge, and the 
configuration of the current hearing loss was not typical of one 
resulting from noise exposure.  

The Veteran has submitted no competent medical nexus opinion to 
the contrary.  
The Veteran has had ample opportunity to secure medical evidence 
in his favor and submit the same to VA.  See 38 U.S.C.A. § 
5107(a) (West 2002) (it is a claimant's responsibility to support 
a claim for VA benefits).
	
To the extent that the Veteran himself or his representative 
contends that a medical relationship exists between his current 
hearing loss and service, the Board is competent to report 
problems with hearing since service.  See Layno, Jandreau 
Buchanan.  More recently, the Federal Circuit has held that under 
certain circumstances lay evidence can be sufficient to establish 
diagnosis of a condition. See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).  In particular, the Federal Circuit stated 
that:

We have consistently held that "[l]ay 
evidence can be competent and sufficient to 
establish a diagnosis of a condition when 
(1) a layperson is competent to identify 
the medical condition, (2) the layperson is 
reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing 
symptoms at the time supports a later 
diagnosis by a medical professional.

Davidson, 581 F.3d. at 1316 (citing Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir 2007).  The present is competent to report 
difficulty hearing but he is not competent to render opinions on 
medical questions such as whether his hearing impairment rises to 
the level of a disability or whether his current hearing loss 
disability is etiologically related to a particular noise 
exposure such as his in-service noise exposure.  See 38 C.F.R. § 
3.159 (a)(1) (2009)(noting that competent medical evidence means 
evidence provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions).  Accordingly, any such statements offered in 
support of the Veteran's claims do not constitute competent 
medical evidence and cannot be accepted by the Board.  See also 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

While it does not appear that the Veteran contends that he has 
had hearing loss since service, to the extent that he may be so 
contending, he has not presented supporting medical evidence.  
The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and continuity 
of symptomatology.  However, there is no indication of hearing 
loss for decades after service.  The Veteran's hearing loss was 
initially diagnosed approximately 40 years after service.  In the 
interim, there were no complaints of, or treatment for, hearing 
loss.  In fact, prior to December 1999, the Veteran specifically 
denied hearing problems.  In any case, supporting medical 
evidence is required.  See Voerth v. West, 13 Vet. App. 117, 120-
1 (1999) (finding that there must be medical evidence on file 
demonstrating a relationship between the Veteran's current 
disability and the claimed continuous symptomatology, unless such 
a relationship is one as to which a lay person's observation is 
competent).  Such evidence is lacking in this case.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it 
was proper to consider the Veteran's entire medical history, 
including the lengthy period of absence of complaint with respect 
to the condition he now raised).  Accordingly, service connection 
may not be established via continuity of symptomatology under 38 
C.F.R. § 3.303(b) (2009).

Therefore, Hickson element (3), nexus, has not been satisfied, 
and the claim fails on this basis.

In conclusion, for the reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against the 
Veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  The benefits sought on 
appeal are accordingly denied.

Low Back Disability

The Veteran essentially contends that he has a low back 
disability related to service.  

If arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

As detailed above, in order to establish service connection for 
the claimed condition, there must be (1) medical evidence of a 
current disability; (2) evidence of the in-service incurrence or 
aggravation of a disease or injury or evidence of a service-
connected disability; and (3) evidence of a nexus between (1) and 
(2).  See Hickson, supra.

The record shows that the Veteran currently has a low back 
disability.  On VA examination in March 2009, an impression of 
mild to moderate degenerative disc disease was noted.   Hickson 
element (1) is accordingly met.

With respect to element (2), in-service disease or injury, the 
Board will separately discuss disease and injury.

As noted above, service treatment records are not available, and 
there is also no competent evidence of arthritis within the one 
year presumptive period after service.  See 38 C.F.R. §§ 3.307, 
3.309(a) (2009).  Accordingly, Hickson element (2) is not met 
with respect to disease.  

Turning to in-service injury, the Board notes that the Veteran 
has asserted that he developed low back pain while in service 
driving a truck.  Initially, the pain was only after heavy 
lifting and prolonged walking, standing, and sitting, but has 
worsened over the years.  The Board notes that the Veteran is 
competent to give evidence about what he experienced and low back 
pain is subject to lay observation.  See e.g., Layno v. Brown, 6 
Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Moreover, 
the Board finds the Veteran contention that he experienced back 
pain in service to be credible.  Therefore, the Board finds that 
the Veteran had low back pain during service.  Hickson element 
(2) is therefore satisfied.

With respect to crucial Hickson element (3), nexus, the question 
presented, i.e., the relationship, if any, between the Veteran's 
current low back disability and his military service, is 
essentially medical in nature.  The Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Based on review of the claims folder, evaluation of the Veteran, 
and the Veteran's assertions as to low back symptoms in-service 
and post-service, the March 2009 VA examiner concluded that the 
Veteran's mild to moderate degenerative disc disease was not 
caused by or a result of driving a truck while in service.  The 
examiner noted that the simple act of driving has not been found 
to be a common source of injury.  The examiner acknowledged that 
the opinion was difficult to render because the Veteran's service 
treatment records were not of record and his ability to remember 
was hampered.  

The Veteran has submitted no competent medical nexus opinion to 
the contrary.  
The Veteran has had ample opportunity to secure medical evidence 
in his favor and submit the same to VA.  See 38 U.S.C.A. § 
5107(a) (West 2002) (it is a claimant's responsibility to support 
a claim for VA benefits).
	
To the extent that the Veteran or his representative contend that 
a medical relationship exists between his current low back 
disability and service, neither is competent to render 
etiologically conclusions such as the onset or cause of the 
Veteran's current back disability.  Accordingly, their opinions 
are entitled to lower probative weight than the opinion reached 
by the VA examination who has the requisite training and 
experience to render medical opinion.  See Espiritu v. Derwinski, 
2 Vet. App. 491, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(noting that competent medical evidence means evidence provided 
by a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or opinions).  
Any such statements regarding etiology offered by the Veteran or 
his representative in support of the Veteran's claims do not 
constitute competent medical evidence and cannot be accepted by 
the Board.  See also Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).

To the extent that the Veteran may be contending that he has had 
a low back disability since, he has not presented supporting 
medical evidence.  The Board is of course aware of the provisions 
of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity 
and continuity of symptomatology.  Despite credible complaints of 
back pain during service, there is no indication of a low back 
disability for many years after service.  Notably, in October 
1977, the Veteran's back was noted to be normal.  The first 
indication of a back disability was not until June 1988 when 
degenerative changes in the lumbar spine were noted.  In the 
interim, there were no complaints of, or treatment for, a low 
back disability.  In any case, supporting medical evidence is 
required.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) 
(finding that there must be medical evidence on file 
demonstrating a relationship between the Veteran's current 
disability and the claimed continuous symptomatology, unless such 
a relationship is one as to which a lay person's observation is 
competent).  Such evidence is lacking in this case.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it 
was proper to consider the Veteran's entire medical history, 
including the lengthy period of absence of complaint with respect 
to the condition he now raised).  Accordingly, service connection 
may not be established via continuity of symptomatology under 38 
C.F.R. § 3.303(b) (2009).

Therefore, Hickson element (3), nexus, has not been satisfied, 
and the claim fails on this basis.

In conclusion, for the reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a low 
back disability.  The benefit sought on appeal is accordingly 
denied.


ORDER

New and material evidence not having been received, the 
application to reopen a claim for service connection for 
Bartter's Syndrome is denied.

Service connection for bilateral hearing loss disability is 
denied. 

Service connection for tinnitus is denied. 

Service connection for a low back disability is denied. 


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is deemed 
necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  See also Robinette 
v. Brown, 8 Vet. App. 69, 76 (1995).  

The Veteran contends that he has an acquired psychiatric 
disability due to service.  His PTSD stressors include seeing a 
man drop dead in formation and witnessing one man shoot another 
on the firing range.  The record shows various diagnoses 
including, depression and anxiety.  On remand, the Veteran should 
be afforded an examination to determine the nature and etiology 
of any current acquired psychiatric disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Schedule the Veteran for an examination 
to ascertain the nature and etiology of any 
current acquired psychiatric disability, 
including specifically, an assessment as to 
whether any current disability is 
etiologically related to service.  The 
claims file and a copy of this Remand must 
be made available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examination report must 
indicate that the claims file was reviewed 
in conjunction with the examination.

For each psychiatric disability found, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e. 50 percent probability or greater) 
that it is causally or etiologically 
related to the Veteran's period of active 
service, to include the Veteran's purported 
in-service stressor events.  

The examiner should provide a rationale for 
the opinion provided and reconcile any 
opinion with any contradictory evidence of 
record.

2.  If a diagnosis of PTSD is rendered or 
the examiner attributes a diagnosed 
psychiatric disorder to an in-service 
stressor, the RO/AMC should make 
appropriate efforts to verify the Veteran's 
purported stressor(s).  Such should 
include, but not limited to, requesting 
that the Veteran provide additional 
information sufficient enough to allow for 
verification, and a formal determination if 
it is deemed that the purported stressors 
are incapable of verification with 
supporting rationale.

3.  Then, after ensuring any other 
necessary development has been completed, 
readjudicate the Veteran's claim for 
service connection for an acquired 
psychiatric disability, to include PTSD.  
If action remains adverse to the Veteran, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


